Citation Nr: 1103135	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bronchitis and a blood 
clot in the lung, to include as due to herbicide exposure.

2.  Entitlement to service connection for degenerative bone 
disease, to include as due to herbicide exposure.

3.  Entitlement to a compensable evaluation for a residual scar, 
shrapnel wound, right lateroposterior shoulder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  During his active service the Veteran served in the Republic 
of Vietnam during the Vietnam era.

2.  Based upon the preponderance of the competent and probative 
evidence of record, bronchitis and a blood clot in the lung are 
not related to active military service or any incident thereof, 
to include herbicide exposure, and bronchiectasis was not 
manifested either in service or within one year after separation 
from service.

3.  The Veteran did not perfect his appeal as to the issue of 
service connection for degenerative bone disease, to include as 
due to herbicide exposure, on his April 2010 VA Form 9.

4.  The Veteran's residual scar, shrapnel wound, right 
lateroposterior shoulder, is characterized by mild tenderness 
with no erythema or skin breakdown.


CONCLUSIONS OF LAW

1.  Bronchitis and a blood clot in the lung were not incurred in 
or aggravated by service and cannot be presumed to have been 
incurred or aggravated in service, nor are they a result of in-
service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

2.  Because the Veteran did not perfect his appeal relating to 
service connection for degenerative bone disease, to include as 
due to herbicide exposure, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The schedular criteria for a compensable evaluation for a 
residual scar, shrapnel wound, right lateroposterior shoulder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7805 
(2008 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In April 2007, November 2007, and October 2008 VA sent the 
Veteran letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2008 rating decision, March 2009 
SOC, and November 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the April 2007, November 2007, and October 2008 
letters which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for bronchitis 
and a blood clot in the lung, on the basis that there is already 
sufficient medical evidence to decide the claim, and the Board 
agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court reviewed the criteria for determining when an examination 
is required by applicable regulation and how the Board applies 38 
C.F.R. § 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with an 
in-service event.  Although the Veteran had been diagnosed with 
these claimed disorders, there is no indication that they are 
associated with an in-service event, as discussed below in 
detail.  Therefore, the Board finds that the evidence of record 
does not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as bronchiectasis, become manifest to a degree of 
10 percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two evaluations shall be assigned, 
the higher evaluation will be assigned of the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A.  Service Connection for Bronchitis and Blood Clot in the Lung

The law provides that, if a veteran was exposed to a herbicide 
agent during active service, presumptive service connection is 
warranted for the following disorders: AL amyloidosis, chloracne 
or other acneform disease consistent with chloracne; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than ostrosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive 
service 

connection for these disorders as a result of Agent Orange 
exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there is a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding 
AL amyloidosis to the list of presumptive disabilities in the 
regulation).  

The most recent issuance by the Secretary has added hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of presumptive 
disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 
53,202-16 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 
3.309(e)).

Since the Secretary has not specifically found any linkage 
between bronchitis or blood clots in the lungs and herbicide 
exposure, the claimed disorder cannot be presumed to be due to 
Agent Orange exposure.

The Veteran's service treatment records do not show any 
complaints or treatment related to bronchitis or a blood clot in 
the lung.  At his October 1970 discharge physical examination, 
the lungs and chest were found to be normal.  On an October 1970 
medical history report, the Veteran wrote that he had never had 
shortness of breath, pain or pressure in the chest, or a chronic 
cough. 

The post-service treatment records show that in March 1975 the 
Veteran was hospitalized at a VA facility with symptoms that 
included hemoptysis with a lot of blood mixed into the phlegm.  
The Veteran did not ordinarily have a cough; he and had smoked 
one pack a day for five years.  On examination he was in moderate 
respiratory distress and discomfort due to back pain and 
splinting.  He was splinting so much that little air was moved 
during respirations.  Chest X-rays showed a poor inspiratory 
effort and an infiltrate in the right lower lobe.  He was 
diagnosed with pulmonary embolus during the course of the 
hospitalization.  A gamma camera lung study from April 1975 
showed a return to an almost normal state.

Chest X-rays from September 2004 private treatment were normal.  
January 2005 VA treatment records show that the Veteran was 
complaining of blood streaked sputum when he blew his nose and 
had been using prescribed nasal spray with no relief.  It was 
noted that the Veteran had a history of chronic obstructive 
pulmonary disease (COPD).  February 2006 VA treatment notes 
indicate that the Veteran had a cough productive of green phlegm 
for the past week.  Wheezes were noted with breathing and he had 
shortness of air with the cough.  The Veteran's wife reported 
that when he coughed it looked as if he passed out for a few 
seconds.  March 2006 chest X-rays from private treatment 
indicated chronic pleural changes along the right hemi diaphragm.  
There was no active or suspicious process or significant change 
from the previous examination, and there were a few chronic 
scattered calcified granulomas.  

At an April 2007 VA examination for diabetes mellitus the Veteran 
said he had had a blood clot in his lungs in 1975 which caused 
him to be hospitalized for 22 days.  February 2008 private 
treatment notes indicate that the Veteran complained of 
congestion for two weeks, which included a cough with white 
spetum.  He was diagnosed with acute bronchitis.  Chest X-rays 
from private treatment showed probable partial atelectasis in the 
right lower lobe.  February 2008 VA treatment records showed that 
the Veteran had increased wheezing and shortness of breath in the 
prior month.  He had been on a nebulizer machine three times a 
day for a month.

A chest CT from private treatment in July 2008 showed mild 
emphysema, old granulomatous disease, and no acute pulmonary 
abnormality.  D.H., M.D., a private physician, wrote in November 
2008 that he was seeing the Veteran, who had significant COPD, 
for the first time since August 2008.  The Veteran had an overall 
decline in activities of daily living, was short of breath with 
minimal activity, was taking Spirivi and Brovana, and was using a 
Flovent inhaler.  He reported that his breathing had improved 
since his last visit.  Pulmonary function testing showed that the 
FEV-1 was 30 percent of predicted, FVC was 60 percent of 
predicted, and FEV1/FVC was 41 percent of predicted.  The Veteran 
was diagnosed with COPD, predominant emphysema.  VA treatment 
records from May 2009 indicate that he had been in pulmonary 
rehabilitation three days a week.

The record shows that the Veteran smoked for many years.  The 
Board must note that, to whatever extent the current respiratory 
disorders may be the result of his long-term use of tobacco 
products, the law provides that, for claims filed after June 9, 
1998, as in the instant case, service connection may not be 
granted for disability or death on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products during the Veteran's active service.    See 38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300.  The record shows that the Veteran 
reported at an April 2007 VA examination that he smoked tobacco 
products while in Vietnam.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bronchitis and a blood clot in the lung are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, bronchitis and a blood clot in the 
lung require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of lay 
opinions on etiology.  

In the present case, the Veteran was first treated for these 
disorders over four years after service, and there are no 
competent opinions of record that his bronchitis and blood clot 
in the lung are related to his active service.  Furthermore, 
there is no evidence of record that they were manifested within a 
year after active service, or are due to herbicide exposure.  
Since the Veteran did not have symptoms during service, there 
cannot have been continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b).

As the evidence preponderates against the claim for service 
connection for a bronchitis and a blood clot in the lung, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




B.  Service Connection for a Degenerative Bone Disease, to 
include
as due to Herbicide Exposure

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal consists of a 
properly executed VA Form 9.  38 C.F.R. § 20.202.  In addition, a 
substantive appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

On the Veteran's April 2010 VA Form 9, he did not specify 
entitlement to service connection for a degenerative bone 
disease, to include as due to herbicide exposure, as one of the 
issues that he wished to appeal.  Therefore, he did not perfect 
his appeal of this issue and it is not properly before the Board.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration on this issue.  Thus, the Board does not 
have jurisdiction to review it, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).

C.  Increased Evaluation for Residual scar, Shrapnel Wound,
Right Lateroposterior Shoulder

Under the criteria in effect when the Veteran filed his claim, 
Diagnostic Code 7801 provided ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) were rated 10 
percent disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an 
area or areas exceeding 72 square inches (465 sq. cm.) were rated 
30 percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) were rated 40 percent disabling.  
Note (1) to DC 7802 provided that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, would be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided 
that a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provided ratings for scars, other than the 
head, face, or neck, that were superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to DC 7802 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

On October 23, 2008, during the course of the present appeal, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were 
revised.  These revisions are applicable only to claims filed on 
or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  A Veteran previously evaluated under the previous 
criteria may request review under the revised criteria.  Id.  The 
effective date of any award under the new criteria cannot be 
earlier than October 23, 2008, the date on which the revised 
criteria went into effect.  Id.

Under the criteria of revised DC 7801, burn scars or scars due to 
other causes, not of the head face, or neck, that are deep and 
nonlinear, with an area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 
percent rating.  A 20 percent rating requires an area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 square 
inches (465 sq. cm.).  A 30 percent rating requires an area or 
areas of at least 72 square inches (465 sq. cm.) but less than 
144 square inches (929 sq. cm.).  A 40 percent rating requires an 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
qualifying scar is one that is nonlinear and deep, and is not 
located on the head, face, or neck.  38 C.F.R. § 4.118 (2010).

Note (1) to Diagnostic Code 7801 provides that a deep scar is one 
associated with underlying tissue damage.  Note (2) provides that 
if multiple qualifying scars are present, or if a single 
qualifying scar affects more than one extremity, or a single 
qualifying scar affects one or more extremities and either the 
anterior portion or posterior portion of the trunk, or both, or a 
single qualifying scar affects both the anterior portion and the 
posterior portion of the trunk, assign a separate evaluation for 
each affected extremity based on the total area of the qualifying 
scars that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  The midaxillary line on each 
side separates the anterior and posterior portions of the trunk.  
Combine the separate evaluations under § 4.25.  Qualifying scars 
are scars that are nonlinear, deep, and are not located on the 
head, face, or neck.  38 C.F.R. § 4.118.

Under the criteria of revised Diagnostic Code 7802, burn scars or 
scars due to other causes, not of the head, face, or neck, that 
are superficial and nonlinear, and that involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10 percent 
rating.  Ten percent is the only rating assignable under revised 
DC 7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

Under the criteria of revised Diagnostic Code 7804, one or two 
scars that are unstable or painful on examination warrant a 10 
percent rating.  A 20 percent rating requires three or four scars 
that are unstable or painful.  A 30 percent rating requires five 
or more scars that are unstable or painful.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  If one or more scars are both unstable and 
painful, 10 percent is to be added to the evaluation that is 
based on the total number of unstable or painful scars.  Scars 
evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an 
additional evaluation under this Diagnostic Code, when 
applicable.  38 C.F.R. § 4.118.

Under the criteria of revised DC 7805, any disabling effects of 
other scars (including linear scars), and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804 not considered in 
a rating provided under DCs 7800-7804 are to be evaluated under 
an appropriate diagnostic code.  38 C.F.R. § 4.118.

Reviewing the evidence of record related to the scar on the 
Veteran's right shoulder, at the April 2007 VA examination for 
joints the Veteran reported that the shrapnel remains inside of 
him, that the entire shoulder hurts all of the time, and that he 
was being treated with oral medication for it.  The examiner 
noted that the Veteran was unable to differentiate between the 
shoulder and the muscles and that he pointed to the superior 
aspect of the shoulder and stated that that was where the pain 
was located.  The Veteran said that he was told that the shrapnel 
just went into the flesh but that it must have hit something else 
because the shoulder itself gave him trouble.  The medications 
only gave partial relief and he described the pain as stabbing , 
numbing and aching.  The pain was constant and he rated it as 10 
out of 10 on a bad day, and 3 out of 10 on a good day.  Rest and 
pain medicines made it better and excess use and lifting made it 
worse.  

X-rays from a 2005 VA examination had shown a small, metallic 
density within the soft tissue of the shoulder, just lateral to 
the humeral head.  The fragment was about 3 mm. by 5 mm.  The 
Veteran reported intermittent tingling to the entire right arm 
but said that most of the time this did not extend further than 
his elbow.  The arm would catch when he tried to elevate it, and 
some days he could raise the arm and some days he could not.  The 
examiner noted that the scar on the Veteran's shoulder measured 5 
mm. round.  The scar was not painful or tender to touch or 
palpation, was not adherent to the underlying tissue, and there 
were not separate entry and exit scars.  The scar was barely 
discernible and the color was the same as the surrounding skin.  
The examiner also opined that there was no resulting limitation 
of motion or loss of function or skin ulceration or breakdown 
over the scar.  There was also a right anterior shoulder scar 
that the Veteran reported was a result of being bitten by a child 
at the age of 4.

The Veteran had another VA examination in March 2008, and the 
examiner wrote that he reviewed the entire claims file.  The 
examiner noted that the Veteran had a scar on the post lateral 
shoulder that was oval shaped and measured 6 mm. by 3 mm., was 
mildly tender, and had no erythema or skin breakdown. 

Reviewing the evidence of record under the criteria in effect 
prior to October 23, 2008, the record does not show that the 
service-connected scar on the Veteran's right shoulder had an 
area exceeding 6 square inches (39 sq. cm.).  At the April 2007 
VA examination the scar that measured 5 mm. round, and at the 
March 2008 VA examination the scar was noted to have an area of 
18 square mm.  Therefore, the Veteran does not qualify for a 10 
percent evaluation under DC 7801.  See 38 C.F.R. § 4.118 (2008).  
Furthermore, the record does not show that the scar was 
superficial and unstable.  At the April 2007 VA examination the 
scar was barely discernible and the color was the same as the 
surrounding skin.  At the March 2008 VA examination the examiner 
noted that there was no erythema or skin breakdown due to the 
scar.  Therefore the Veteran does not qualify for a 10 percent 
evaluation under Diagnostic Code 7803.  See id.  Furthermore, the 
scar was not painful on examination at the April 2007 VA 
examination, and it was mildly tender at the March 2008 
examination.  Therefore, the Veteran does not qualify for a 10 
percent evaluation under DC 7804 because the scar was not painful 
on examination.  See id.  Furthermore, neither the April 2007 nor 
March 2008 VA examiners found that there were limitations of the 
Veteran's right shoulder due to the scar.  Therefore, he does not 
qualify for a compensable evaluation under DC 7805.  See id.

Reviewing the evidence of record under the criteria in effect 
since to October 23, 2008, the Veteran does not qualify for an 
evaluation of 10 percent under Diagnostic Code 7801 because the 
scar is not deep.  See 38 C.F.R. § 4.118.  In so finding, it is 
noted that the April 2007 VA examiner found that the scar was not 
adherent to the underlying tissue.  See 38 C.F.R. § 4.118 (2010).  
He does not qualify for an evaluation of 10 percent under DC 7802 
because the scar is not at least 6 square inches (39 sq. cm.).  
See id.  He does not qualify for a 10 percent evaluation under DC 
7804 because the scar was not painful on examination.  See id.    
Furthermore, there is not another applicable diagnostic code 
under which the Veteran could be entitled to a compensable 
evaluation since the VA examinations do not show that there are 
limitations as a result of the scar.  See id., DC 7805.  

The Board also notes that private treatment notes indicate that 
the Veteran was treated for osteoarthritis of the right shoulder 
joint, and that he suffered a right shoulder strain approximately 
30 years after service.  He has had subsequent treatment related 
to the right shoulder, and has been denied service connection for 
osteoarthritis/tendonitis of the right shoulder in separate 
claims.  The Board sympathizes with the Veteran's shoulder pain, 
and acknowledges that he still has a small shrapnel fragment in 
his right shoulder from his service in Vietnam.  However, there 
is no medical evidence that the shrapnel fragment is symptomatic.  
The current claim is only for entitlement to an increased 
evaluation for the scar on the shoulder, and the medical evidence 
does not relate any pain to the scar itself.  Therefore, the 
Board is only able to consider symptoms related to the scar in 
the present decision.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for his service-connected residual scar, shrapnel wound, right 
lateroposterior shoulder, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time during the claims period has the disability on appeal been 
more disabling than as currently rated under the present decision 
of the Board. 
 

ORDER

Service connection for bronchitis and a blood clot in the lung is 
denied.

The appeal of entitlement to service connection for degenerative 
bone disease, to include as due to herbicide exposure, is 
dismissed.

Entitlement to a compensable evaluation for a residual scar, 
shrapnel wound, right lateroposterior shoulder, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


